Title: To Alexander Hamilton from Bartholomew Dandridge, 26 November 1793
From: Dandridge, Bartholomew
To: Hamilton, Alexander



Germantown [Pennsylvania] 26. Nov. 1793.
Sir,

By the President’s command I have the honor to enclose herewith two proposals made for repairing the masons work of the Tybee Lighthouse, & the letter of the Commissioner of the Revenue which accompanied them. Also two proposals for doing the wood work of the said Lighthouse, with the Commissioner of the revenue’s letter accompanying them—and to inform you that the President thinks it proper that the proposal of John Armour for doing the masons work, & that of Adrianus Van Denne for doing the wood work, with the plain Stair Case, should be accepted.
I have the honor to be, Sir,   Your most Obt. Servt.

Bw. Dandridge
The Secy. of the Treasury.

